


Exhibit 10.20

 

AGREEMENT

 

This Agreement is entered into on June 10, 2013 (the “Effective Date”) by and
among New England Radiation Therapy Management Services, Inc., a Rhode Island
corporation and wholly-owned subsidiary of Radiation Therapy Services, Inc.
(referred to collectively as “RTSI”), Rhode Island Hospital, a Rhode Island
non-profit corporation (“RIH”), Radiosurgery Center of Rhode Island, LLC, a
Rhode Island limited liability company (the “Company”), Financial Services of
Southwest Florida, LLC (solely for purposes of Sections 3, 7 and 11) (“Biller”),
and Massachusetts Oncology Services, P.C. (solely for purposes of Sections 3, 8
and 11) (“Mass. Onc.”).

 

WHEREAS, each of RTSI and RIH are members of the Company under the terms of an
Operating Agreement of the Company dated as of July 10, 2007 (the “Operating
Agreement”);

 

WHEREAS, RTSI desires to sell its entire interest in the Company (the
“Interest”), consisting of a 45% Company Interest (as defined in the Operating
Agreement), to RIH, and RIH desires to purchase such Interest, as of the
Effective Date.

 

NOW, THEREFORE, RTSI, RIH and the Company, in consideration of the mutual
covenants herein contained, and other valuable consideration the receipt and
sufficiency of which is hereby acknowledged, hereby agree as follows:

 

1.                                      Purchase and Sale of the Interest.
Subject to the terms and conditions of this Agreement, RTSI hereby sells,
assigns and delivers to RIH, and RIH hereby purchases from RTSI, all of the
Interest for a purchase price of One Million Four Hundred Sixty Thousand Dollars
($1,460,000.00), which shall be paid by RIH contemporaneously with the execution
of this Agreement, RTSI confirms that the Company did not issue and it did not
receive any certificate evidencing the Interest. Contemporaneously with the
execution and delivery of this Agreement, RTSI shall execute and deliver to RIH
the attached instrument of transfer against payment of the purchase price.

 

2.                                      Membership. RTSI shall cease to be a
member of the Company as of the Effective Date and RTSI hereby relinquishes any
and all rights as a member of the Company, including without limitation any
right to receive any distributions from the Company, RTSI shall have no further
rights or obligations under the Operating Agreement as of the Effective Date,
RTSI confirms that the Company has no obligations to it from and after the
Effective Date other than obligations of the Company under this Agreement, and
the Company Confirms that RTSI has no obligations to the Company as of the
Effective Date.

 

3.                                      Representations and Warranties. Each
party represents and warrants, as to itself, that:

 

(a)                                 Such party is a corporation or limited
liability company duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation; it has full corporate power
and authority necessary to execute and deliver this Agreement and perform its
obligations hereunder; the execution, delivery, and performance of this
Agreement and all other

 

1

--------------------------------------------------------------------------------


 

agreements contemplated hereby have been duly authorized by it; and this
Agreement constitutes its valid and legally binding obligation, enforceable in
accordance with its terms and conditions.

 

(b)                                The execution, delivery and performance of
this Agreement and the transactions contemplated hereby by such party will not
conflict with or result in a material breach of any of the terms of, or
constitute a material default under any agreement, instrument, judgment or order
to which it is a party or by which it or any of its assets is bound.

 

(c)                                 Such party has not assigned, transferred of
otherwise disposed of any claim against any other party or any of the other
parties’ affiliates, successors or assigns, or any of the other parties’ past or
present employees, agents, representatives, officers or directors.

 

(d)                                Such party has carefully read and understands
all of the provisions of this Agreement; it is voluntarily entering this
Agreement; and in executing this Agreement; it is not relying and has not relied
upon any representation or statement made by any other party (including any
other party’s agents, representatives and attorneys) with regard to the subject
matter, basis or effect of this Agreement, except as expressly provided in this
Agreement.

 

4.                                     Additional Representations and Warranties
of RTSI. RTSI hereby represents and warrants that:

 

(a)                                 RTSI holds of record and owns beneficially
all of the Interest, free and clear of all liens, claims, charges, pledges or
encumbrances whatsoever, other than limitations and restrictions set forth in
the Company’s Operating Agreement. RTSI is not a party to any option, warrant,
purchase right, or other contract or commitment that could require it to sell,
transfer, or otherwise dispose of any of the Interest RTSI is not a party to and
the Interest is not subject to any voting trust, proxy, or other agreement or
understanding with respect to the voting of any of the Interest, nor is any
proxy in existence with respect to any of the Interest. RTSI has the right and
power under applicable law to sell, assign and deliver the Interest to RIH.

 

(b)                                 There are no actions, suits, proceedings or
claims pending or to the best of RTSI’s knowledge threatened against RTSI with
respect to or in any manner affecting the ownership by RTSI of the Interest.

 

(c)                                  The Interest represents the entire interest
of RTSI in the Company or its profits and losses, and RTSI neither holds nor has
any right or option to acquire any other interest of any manner in the Company,
or any security convertible into or exercisable or exchangeable for any interest
in the Company. After consummation of the transactions contemplated by this
Agreement, RTSI neither owns nor has any right to receive any interest of any
manner in the Company.

 

RTSI hereby covenants to indemnify and hold harmless RIH and the Company for any
violation by RTSI of the representations and warranties contained in this
Section 4.

 

5.                                      Further Undertaking. RTSI hereby agrees
to take whatever additional action and execute whatever additional documents RIH
may in its reasonable judgment deem necessary or

 

2

--------------------------------------------------------------------------------


 

advisable in order to effect the sale, assignment and delivery of the Interest
to RIH and confirm RIH as the sole owner of the Company.

 

6.                                      Acknowledgment of Adequate Disclosure.
RTSI acknowledges that it is intimately familiar with the Company and its past
and present condition (financial and otherwise) and future prospects, that RTSI
has been given the opportunity to request such information concerning such
matters as it desires in connection with its sale of the Interest, Neither RIH
nor the Company makes any representations or warranties as to any matters (other
than as expressly provided in Section 4), including without limitation any
representations or warranties with respect to the past or present condition
(financial or otherwise) or future prospects of the Company.

 

7.                                      Billing Services. The Billing Services
Agreement by and between the Company and Biller dated as of January 1, 2009 (the
“Billing Agreement”) shall remain in effect in accordance with its terms for a
period of one-hundred-twenty (120) days after the Effective Date; provided that
the Company shall have the right to terminate the Billing Agreement without
cause at any time upon at least fifteen (15) days’ prior written notice to
Biller, Upon any termination of the Billing Agreement, Biller and the Company
shall continue to perform, following the date of termination, their respective
obligations under the Billing Agreement with respect to Accounts (as defined in
the Billing Agreement) generated by the Company on or prior to the date of
termination for a period of one-hundred-twenty (120) days after the date of
termination. Sections 3 and 6 of the Billing Agreement shall survive termination
of the Billing Agreement. Following any termination of the Billing Agreement,
(i) Biller shall afford to the Company and its representatives, upon reasonable
notice and during normal business hours, access to Biller’s records with respect
to Accounts billed by Biller, including the right to make copies of the same or
receive from Biller copies of the same in a standard electronic format, for
legitimate business purposes of the Company, and (ii) Biller shall reasonably
cooperate with the Company to accomplish an orderly transfer of billing and
collection services to the Company or another party designated by the Company.

 

8.                                      Professional Services Agreement. The
Professional Services Agreement by and between the Company and Mass. Onc. dated
as of January 1, 2009 (the “PSA”) shall remain in effect in accordance with its
terms until the earlier of the eighteen (18) month anniversary of the Effective
Date or the earlier termination thereof in accordance with the terms of Section
10 thereof; provided that (i) the PSA shall automatically terminate in the event
that the Company shall discontinue operation of the Service (as defined in the
PSA) for any reason, (ii) the PSA is hereby amended to delete in its entirety
the last sentence of Section 10.1 and to provide that the obligations of Mass.
Onc. under clause (a) of Section 11 thereof shall continue during the term of
the PSA but not thereafter, and (iii) Mass. Onc. shall have the right to
terminate the PSA upon thirty (30) days advance written notice to the Company.

 

9.                                      Stand-Still Agreement. RIH agrees that,
for a period of one (1) year following the Effective Date, neither it nor any of
affiliates shall acquire or maintain any ownership or investment interest in,
nor enter into any affiliation, management or services agreement with, North
Main Radiation Oncology, Vantage Oncology Treatment Centers, LLC, Providence
Oncology Partners, or Radiation Oncology Associates or any affiliate thereof
(collectively “North Main”); provided that nothing herein shall prohibit RIH or
any of its affiliates from

 

3

--------------------------------------------------------------------------------


 

receiving referrals of patients from North Main in the ordinary course of
business. (For purposes of this Agreement, an “affiliate” of a party means an
entity that controls, is controlled by or is under common control with such
Party.)

 

10.                               Non-Opposition. RIH agrees that neither it nor
any of its affiliates shall oppose the Certificate of Need Application of East
Bay Comprehensive Cancer Care, LLC (“East Bay”) for a Freestanding Radiation
Therapy and Physician Services Facility in Bristol, Rhode Island, filed by East
Bay with the Rhode Island Department of Health on June 11, 2012 and revised
July 3, 2012, or oppose an application for a Certificate of Need for
stereotactic surgery at a single RTSI facility that may be filed RTSI or its
affiliates with the Rhode Island Department of Health within one (1) year
following the Effective Date; provided that nothing herein shall prohibit RIH or
any of its affiliates from responding to requests for information in connection
with any such Certificate of Need proceeding made by the Department of Health or
other parties to the proceeding, or from making any disclosure required by law
to be made by RIH or any of its affiliates.

 

11.                               Releases and Covenants Not to Sue.

 

(a)                                 Each of RTSI, Biller and Mass. Onc. hereby
releases and forever discharges RIH, the Company, and their respective
affiliates, successors and assigns, and their respective past and present
employees, agents, representatives, officers and directors (including, without
limitation, David Wazer, M.D. in his capacity as Medical Director of the Company
and Chief of Radiation Oncology at RIH (and any other positions he may hold with
the Company and/or RIH), but not individually or in any capacity he may hold
with any other entity) (collectively, the “RIH Released Parties”) from any and
all manner of actions, causes of action, suits, debts, accounts, contracts,
claims, demands, agreements, controversies, judgments, obligations, damages and
liabilities of any nature whatsoever whether or not now known, suspected, or
claimed, which any of RTSI, Biller or Mass. Onc, ever had, now has, or hereafter
may have, or claim to have, against the RIH Released Parties arising out of,
related to or based upon any matter, cause, or thing whatsoever to and including
the date of this Agreement (including without limitation matters referenced in a
letter from RTSI’s counsel to RIH and Brown University dated November 8, 2012),
but excluding obligations under this Agreement, Each of RTSI, Biller and Mass.
Onc. covenants and agrees never to, directly or indirectly, commence or
prosecute, or assist in the commencement or prosecution of or in any way to
cause, permit, or advise to be commenced or prosecuted against any of the RIH
Released Parties, any action or proceeding, or to assert against any of the RIH
Released Parties in any action or proceeding any actions, causes of action,
suits, debts, accounts, contracts, claims, demands, agreements, controversies,
judgments, obligations, damages or liabilities of any nature whatsoever, whether
or not now known, suspected or claimed, which any of RTSI, Biller or Mass. Onc.
ever had, now has, or hereafter may have, or claim to have, against any of the
RIH Released Parties arising out of, related to or based upon any matter, cause,
or thing whatsoever to and including the date of this Agreement (including
without limitation matters referenced in a letter from RTSI’s counsel to RIH and
Brown University dated November 8, 2012), but excluding obligations under this
Agreement.

 

(b)                                 Each of RIH and the Company hereby releases
and forever discharges RTSI, Biller and Mass. Onc., and their respective
affiliates, successors and assigns, and their respective past and present
employees, agents representatives, officers and directors (collectively, the

 

4

--------------------------------------------------------------------------------


 

“RTSI Released Parties”) from any and all manner of actions, causes of action,
suits, debts, accounts, contracts, claims, demands, agreements, controversies,
judgments, obligations, damages and liabilities of any nature whatsoever whether
or not now known, suspected, or claimed, which either of RIH or the Company ever
had, now has, or hereafter may have, or claim to have, against any of the RTSI
Released Parties arising out of, related to or based upon any matter, cause, or
thing whatsoever to and including the date of this Agreement, but excluding
obligations under this Agreement, Each of RIH and the Company covenants and
agrees never to, directly or indirectly, commence or prosecute, or assist in the
commencement or prosecution of or in any way to cause, permit, or advise to be
commenced or prosecuted against any of the RTSI Released Parties, any action or
proceeding, or to assert against any of the RTSI Released Parties in any action
or proceeding any actions, causes of action, suits, debts, accounts, contracts,
claims, demands, agreements, controversies, judgments, obligations, damages or
liabilities of any nature whatsoever, whether or not now known, suspected or
claimed, which either of RIH or the Company ever had, now has, or hereafter may
have, or claim to have, against any of the RTSI Released Parties arising out of,
related to or based upon any matter, cause, or thing whatsoever to and including
the date of this Agreement, but excluding obligations under this Agreement.

 

12.                               Certificate of Need. RIH and the Company agree
that, for a period of four (4) years following the Effective Date, the Company
will not amend its certificate of need for the CyberKnife currently operated by
the Company to permit the substitution or replacement of a linear accelerator or
other radiation therapy device in place of the CyberKnife. In the event that RIH
violates this provision, RTSI shall have the right to obtain injunctive relief
from a court of competent jurisdiction preventing such violation and, if
successful, shall be entitled to attorneys’ fees and costs.

 

13.                                  General. This Agreement: (a) may be
executed in any number of counterparts, all of which together will constitute
one and the same instrument; (b) will be governed by the laws of the State of
Rhode Island; (c) constitutes the entire agreement between the parties with
respect to its subject matter, superseding all prior oral and written
communications, negotiations, understandings, agreements and the like between
the parties in such respect; (d) may be amended, and any right under this
Agreement may be waived, only in writing (which, in the case of any amendment is
signed by all parties, or, in the case of the waiver of any right, by the party
waiving such right); (e) may not be assigned by any party without the prior
written consent of the other parties; (f) will bind and inure to the benefit of
all parties and their respective successors and assigns (subject to the
preceding clause); (g) will be construed as if all parties jointly prepared this
Agreement; (h) will be severable, such that if any provision of this Agreement
(with the exception of Sections 1 through 6 and Section 11, which shall not be
severable from each other) is invalid or unenforceable, such provision will be
excluded from this Agreement and the balance of this Agreement will be
interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms; (i) contains rights which are cumulative, and no
right or remedy conferred upon any party is intended to be exclusive of any
other right or remedy, and every right and remedy will be in addition to any
other right or remedy given; and (j) will not be construed such that any waiver
by any party of any of its rights or of any breaches of any other party in
particular instance is deemed a waiver of the same or different rights or
breaches in subsequent instances.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed under seal as of the Effective
Date set forth above.

 

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

RADIATION THERAPY SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Title:

Vice Chairman & CFO

 

 

 

 

 

 

 

RHODE ISLAND HOSPITAL

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

RADIOSURGERY CENTER OF RHODE ISLAND, LLC

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

 

 

Title:

Manager

 

 

 

 

 

 

FINANCIAL SERVICES OF SOUTHWEST FLORIDA, LLC

 

 

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Title:

Vice President

 

6

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS ONCOLOGY SERVICES, P.C.

 

 

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

 

Title:

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

Instrument of Transfer

 

This Instrument of Transfer is made as of this 10th day of June, 2013 from New
England Radiation Therapy Management Services, Inc., a Rhode Island corporation
(“RTSI”), to Rhode Island Hospital, a Rhode Island non-profit corporation
(“RIH”).

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, RTSI hereby irrevocably sells, assigns, transfers, conveys,
delivers and sets over to RIH all of RTSI’s interest in Radiosurgery Center of
Rhode Island, LLC, a Rhode Island limited liability company (the “Company”),
consisting of a 45% Company Interest (as defined in the Operating Agreement of
the Company) (the “Interest”).

 

RTSI does hereby warrant that it has good and clear record and marketable title
to the Interest and that the Interest is free and clear of any and all liens,
restrictions, security agreements, encumbrances or other charges. RTSI does
hereby covenant with RIH that RTSI has good right to sell, assign, transfer,
convey, deliver and set over all of its right, title and interest, legal and
equitable, in the same as aforesaid and thereto unto RIH, its successors and
assigns.

 

Executed as an instrument under seal as of the date first above written.

 

 

NEW ENGLAND RADIATION THERAPY MANAGEMENT SERVICES, INC.

 

 

 

 

 

By:

/s/ Bryan J. Carey

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------
